



EXHIBIT 10.39
EQUINIX, INC.
ANNUAL INCENTIVE PLAN
(Adopted by the Compensation Committee of the Board of Directors
of the Company on February 16, 2017)
PLAN OBJECTIVES
Equinix, Inc., a Delaware corporation (the “Company”), offers the Annual
Incentive Plan, as amended from time to time (the “AIP”), to eligible employees
of the Company and its subsidiaries to provide them with the opportunity to
participate in Company performance. It is designed to motivate employees to
achieve certain Company objectives while providing competitive total rewards for
key positions and retaining top talent.
CERTAIN DEFINITIONS
For purposes of the AIP, the following terms shall have the meanings specified
below, unless the context clearly indicates otherwise. The singular pronoun
shall include the plural where the context so indicates.
Applicable Accounting Standard - “Applicable Accounting Standards” means
Generally Accepted Accounting Principles in the United States, International
Financial Reporting Standards or such other accounting principles or standards
as may apply to the Company’s financial statements under United States federal
securities laws from time to time.
Base Salary - “Base Salary” shall mean, for a Participant other than Executive
Staff, the Participant’s total base salary paid during the Performance Period,
and for a Participant who is Executive Staff, the base salary rate that is
approved by the Committee for the Participant with respect to the Performance
Period.
Bonus Award - “Bonus Award” means a bonus award granted pursuant to the AIP
entitling the Participant to cash or shares of Common Stock upon attainment of
the Performance Goals and the satisfaction of the other terms and conditions set
forth herein and in accordance with the provisions of the AIP.
Bonus Target - “Bonus Target” means a percentage of a Participant’s Base Salary
established by the Committee.
Bonus Target Amount - “Bonus Target Amount” means an amount equal to (a) the
product of (i) the Participant’s Base Salary, multiplied by (b) the
Participant’s Bonus Target.
Bonus Award Agreement - “Bonus Award Agreement” means the agreement, contract or
other instrument or document evidencing the terms and conditions of a Bonus
Award, including through electronic medium.
Code - “Code” means the Internal Revenue Code of 1986, as amended.
Committee - “Committee” means the Compensation Committee with respect to the
administration of the AIP with respect to Participants who are Executive Staff
and means a committee consisting of the Chief Executive Officer of the Company
with respect to Participants who are not Executive Staff.
Compensation Committee - “Compensation Committee” means the Compensation
Committee of the Board of Directors of the Company.
Common Stock - “Common Stock” means the common stock, par value $0.001 per
share, of the Company.
Eligible Individual - “Eligible Individual” has the meaning ascribed to such
term under the heading “Eligibility/Participation; Eligible Employee.
Equity Incentive Plan - “Equity Incentive Plan” means the Equinix, Inc. 2000
Equity Incentive Plan, as amended, or any successor plan thereto.
Executive Staff - “Executive Staff” means an Eligible Individual who has been
designated by the Committee as a member of the Executive Staff.
Fair Market Value. “Fair Market Value” has the meaning ascribed to such term in
the Equity Incentive Plan.




--------------------------------------------------------------------------------





Maximum Goal Factor. “Maximum Goal Factor” means a percentage established by the
Committee with respect to a Bonus Award and Performance Period, and representing
the maximum percentage that may be determined to have been attained as a
Performance Goal Attainment Factor.
Participant - “Participant” means an Eligible Individual selected by the
Committee to be granted a Bonus Award hereunder.
Participation Period Factor - “Participation Period Factor” means a fraction,
the numerator of which is the number of days the Participant was actively
employed with the Company (or Company subsidiary) during the Performance Period
or employed in a specified position, as applicable, and the denominator of which
is the number of days contained in the Performance Period. The Committee, in its
sole discretion, may adjust the Participation Period Factor.
Performance Criteria - “Performance Criteria” means any criteria that the
Committee determines in its sole discretion, including, without limitation,
individual performance or, with respect to the Company, a subsidiary of the
Company, or any business unit thereof, any one or more or any combination of the
following: adjusted funds from operations, net earnings or net income (before or
after taxes), operating income, earnings per share, net sales or revenue growth,
adjusted net income, net operating profit or income, return measures (including,
but not limited to, return on assets, capital, invested capital, equity, sales,
or revenue), cash flow (including, but not limited to, operating cash flow, free
cash flow, cash flow return on equity, and cash flow return on investment),
earnings before or after taxes, interest, depreciation, and/or amortization,
gross or operating margins, productivity ratios, share price (including, but not
limited to, growth measures and total stockholder return), cost control,
margins, operating efficiency, market share, customer satisfaction or employee
satisfaction, working capital, management development, succession planning,
taxes, depreciation and amortization or economic value added.
Performance Period - “Performance Period” means the fiscal year of the Company
over which attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and payment of, a Bonus Award.
Alternatively, the Committee may establish a Performance Period having a
duration that is different than the fiscal year of the Company. A Performance
Period may overlap with any other Performance Period under the AIP. The
Committee, in its sole discretion, may adjust the duration of the Performance
Period at any time before the term of the originally established Performance
Period has expired.
Performance Goal - “Performance Goal” has the meaning ascribed to such term
under the heading “Bonus Awards; Performance Goals.”
Performance Goal Attainment Factor - “Performance Goal Attainment Factor” means
a percentage ranging from 0% to the Maximum Goal Factor representing the rate at
which the Performance Goals have been attained as determined by the Committee.
ELIGIBILITY/PARTICIPATION
Eligible Employees. The Committee, in its sole discretion, may grant a Bonus
Award relating to a given Performance Period to one or more individuals meeting
the requirements set forth in this section, as the Committee selects (“Eligible
Employees”). All full-time and part-time employees of the Company and employees
of the Company’s subsidiaries other than commissioned sales employees and
employees participating in Management by Objectives Plans are eligible to be
selected to receive a grant of a Bonus Award under the AIP. Employees who are
new hires are eligible to be selected to participate in the AIP as of their hire
date. An employee with a start date on or after October 1st (or such other date
established by the Committee at the commencement of the Performance Period)
following the commencement of the Performance Period will not be eligible to
participate in the AIP with respect to the ongoing Performance Period.
Bonus Award Payment Eligibility Requirements. To be eligible to receive the
payment of a Bonus Award, a Participant must be employed by the Company or a
participating subsidiary on the date when the Bonus Award is paid pursuant to
the section below with the heading “Payment of Awards,” and for avoidance of
doubt, a Participant shall not eligible to receive the payment of a Bonus Award
under the AIP if any of the following circumstances applies on the date a Bonus
Award is scheduled to be paid:
•
he/she is on a Performance Improvement Plan;

•
he/she is on notice (whether given or received) of termination of employment;

•
he/she is on garden or similar non-paid leave; and/or

•
he/she is suspended from his/her duties for any reason and/or is subject to
ongoing disciplinary proceedings.



2

--------------------------------------------------------------------------------





BONUS AWARDS
Award Terms. At the time a Bonus Award is granted pursuant to this section, the
Committee shall specify (a) the Participant’s Bonus Target, (b) the Maximum Goal
Factor that may be attained upon the achievement of the Performance Goals
established hereunder, (c) the Performance Goal and any applicable adjustments
and (d) a performance incentive pool amount, if any. A Participant’s Bonus
Target may be modified from time to time, for example, due to changes in the
Company’s financials or salary changes, until the end of the Performance Period.
Performance Goals. For each Performance Period in which one or more Eligible
Employees is granted a Bonus Award, the Committee shall establish in writing one
or more objectively determinable Performance Goals based on Performance Criteria
for such Bonus Award. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a subsidiary, division,
business unit, or an individual. Performance Goals may be determined on an
absolute basis or relative to internal goals or relative to levels attained in
prior years or related to other companies or indices or as ratios expressing
relationships between two or more Performance Goals. The attainment of
Performance Goals shall be determined in accordance with Applicable Accounting
Standards or such other manner of determining whether and to what extend any
specified Performance Goal has been achieved for the Performance Period.
The AIP links directly to the GPS Performance system. Bonus Awards are linked to
a Participant’s impact and value, and are intended to reward achievement of key
results at both the Company and individual level. A Participant’s performance
will also be measured by a talent assessment and calibration process.
Participants may receive less than the amount of their Bonus Target based upon
the attainment of the Performance Goals. The degree to which a Participant
achieves his/her Bonus Target amount (e.g., less than, equal to, or greater than
the Bonus Target amount) represents the degree to which both the Participant and
the Company achieve the Performance Goals.
Adjustments to Performance Goal Attainment. The Committee, in its sole
discretion, may provide that one or more objectively determinable adjustments
shall be made to the determination of the attainment of one or more of the
Performance Goals. Such adjustments may include, but are not limited to, one or
more of the following: (i) items related to a change in Applicable Accounting
Standards; (ii) items relating to financing activities; (iii) expenses for
restructuring or productivity initiatives; (iv) other non-operating items;
(v) items related to acquisitions; (vi) items attributable to the business
operations of any entity acquired by the Company during the Performance Period;
(vii) items related to the sale or disposition of a business or segment of a
business; (viii) items related to discontinued operations that do not qualify as
a segment of a business under Applicable Accounting Standards; (ix) items
attributable to any stock dividend, stock split, combination or exchange of
stock occurring during the Performance Period; (x) any other items of
significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments, (xii) items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company’s core, on-going business activities; (xiv) items related to acquired
in-process research and development; (xv) items relating to changes in tax laws;
(xvi) items relating to major licensing or partnership arrangements; (xvii)
items relating to asset impairment charges; (xviii) items relating to gains or
losses for litigation, arbitration and contractual settlements; (xix) items
attributable to expenses incurred in connection with a reduction in force or
early retirement initiative; (xx) items relating to foreign exchange or currency
transactions and/or fluctuations; or (xxi) items relating to any other unusual,
infrequently occurring or nonrecurring events or changes in applicable law,
Applicable Accounting Standards or business conditions. The Committee may make
such adjustments to the determination of attainment of one or more of the
Performance Goals as the Committee in its sole discretion deems appropriate.
Adjustments for Changes in Employment Position. The amount of a Bonus Award will
be pro-rated based on the number of days a Participant serves in a given
position during the Performance Period. For example, if a Participant is
promoted from Senior Manager to Director, the amount of his/her Bonus Award will
be calculated based upon the number of days the Participant served in each
position. As another example, if a Participant is promoted from a
non-commissioned position to a commissioned sales position, the amount of
his/her Bonus Award will be pro-rated based on the number of days worked in a
non-commissioned position.
PAYMENT OF AWARDS
Performance Goal Attainment Factor Determination. Following the completion of
each Performance Period, the Committee shall determine whether the applicable
Performance Goals were achieved for the Performance Period to which the Bonus
Award relates and the Performance Goal Attainment Factor with respect to such
Bonus Award.
Performance Goal Attainment Factor Modifications. In determining the amount
payable to a Participant with respect to the Participant’s Bonus Award, the
Committee shall retain the right, in its sole discretion, to modify the
Performance Goal Attainment Factors (resulting in a reduction, an increase or
elimination (including to zero) of, the amount otherwise payable


3

--------------------------------------------------------------------------------





under the under the Bonus Award) to take into account recommendations of the
Chief Executive Officer of the Company and/or such additional factors including
qualitative factors, if any, that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.
Timing of Payment. Unless otherwise determined by the Committee, each Bonus
Award shall be paid as soon as practicable after the Committee determines that
the Performance Goals specified for such Bonus Award were in fact satisfied. It
is intended that payment will be made no later than required to ensure that no
amount paid or to be paid hereunder shall be subject to the provisions of
Section 409A(a)(1)(B) of the Code and all payments are intended to be eligible
for the short-term deferral exception to Section 409A of the Code.
Form of Payment; Tax Withholding. Each Bonus Award shall be paid in cash in a
single lump sum. The Company shall be authorized to withhold, report or require
a Participant to remit to the Company all required taxes and charges, including
any federal, state, local or other taxes and social insurance contributions or
payroll taxes, with respect to any taxable event concerning a Participant
arising under the AIP. Amounts will be determined by the Company in U.S.
dollars, but may be paid to employees outside the United States in local
currency. Alternatively, the Bonus Award may be paid in the form of Common Stock
or in a combination of cash and Common Stock.  Bonus Award Payments made in
Common Stock shall be made in accordance with the provisions of the Equity
Incentive Plan.


Employment Terminations. Except as provided below under the heading “Change in
Control,” if a Participant’s employment with the Company (or any of its
subsidiaries, as applicable) is terminated for any reason other than death or
disability prior to payment of any Bonus Award payment, all of the Participant’s
rights under the AIP shall terminate and the Participant shall not have any
right to receive any further payments with respect to any Bonus Award granted
under the AIP. The Committee, in its discretion, may determine what portion, if
any, of the Participant’s Bonus Award under the Plan should be paid if the
Participant’s employment has been terminated by reason of death or disability.
PLAN ADMINISTRATION
Committee. The AIP shall be administered by the Compensation Committee of the
Board with respect to Participants who are Executive Staff and shall be
administered by a committee consisting of the Chief Executive Officer with
respect to Participants who are not Executive Staff.
Duties and Powers of Committee. It shall be the duty of the Committee to conduct
the general administration of the AIP in accordance with its provisions. The
Committee shall have the power to interpret the AIP, and to adopt such rules for
the administration, interpretation and application of the AIP as are consistent
therewith and to interpret, amend or revoke any such rules. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the AIP.
Determinations of the Committee or the Board. All actions taken and all
interpretations and determinations made by the Committee or the Board shall be
final and binding upon all Participants, the Company and all other interested
persons. No members (or former members) of the Committee or the Board shall be
personally liable for any action, inaction, determination or interpretation made
in good faith with respect to the AIP or any Bonus Award, and all members of the
Committee and the Board shall be fully protected by the Company in respect of
any such action, determination or interpretation.
AMENDMENT, SUSPENSION OR TERMINATION OF AIP
The AIP is discretionary in nature, and the Committee (or the Board) may
suspend, modify or terminate the AIP at any time or from time to time without
advance notice.
MISCELLANEOUS
Recovery of Erroneously Awarded Compensation.  If the Participant is now or is
hereafter subject to the Company’s Policy on Recoupment of Incentive
Compensation (the “Compensation Recoupment Policy”), any similar policy
providing for the recovery of Bonus Awards, proceeds, or payments to a
Participant in the event of fraud or as required by applicable laws or
governance considerations or in other similar circumstances, then this Bonus
Award, and any payments therefrom, are subject to potential recovery by the
Company under the circumstances set out in the Compensation Recoupment Policy or
such other similar policy as in effect from time to time.




4

--------------------------------------------------------------------------------





No Employment Guarantee. Nothing in the AIP shall interfere with or limit in any
way the right of the Company or its subsidiary or affiliate, as applicable, to
terminate any Participant’s employment or service at any time, with or without
cause. Except to the extent provided by applicable law or pursuant to a written
agreement between the Participant and the Company or its subsidiary or
affiliate, employment with the Company or its subsidiary or affiliates is on an
at-will basis only. Nothing in this AIP shall constitute or shall be construed
as an employment agreement between a Participant and the Company.
General Creditor Status. Each Bonus Award that may become payable under the AIP
shall be paid solely from the general assets of the Company. No amounts awarded
or accrued under the AIP shall be funded, set aside, subject to interest payment
or otherwise segregated prior to payment of a Bonus Award. The obligation to pay
Bonus Awards under the AIP shall at all times be an unfunded and unsecured
obligation of the Company. Participants shall have the status of general
creditors of the Company. Any Bonus Award payable under the AIP is voluntary and
occasional and does not create any contractual or other right to receive grants
in future years or benefits in lieu of such awards.
Governing Law; Venue. The AIP and all Bonus Awards shall be construed in
accordance with and governed by the laws of the State of California, without
regard to their conflict-of-law provisions or principles that might otherwise
refer construction or interpretation of the AIP to the substantive law of
another jurisdiction. Unless otherwise provided in a Bonus Award, recipients of
a Bonus Award under the AIP are deemed to submit to the exclusive jurisdiction
and venue of the Federal or state courts of the State of California, to resolve
any and all issues that may arise out of or relate to the AIP or any related
Bonus Award.
Not Pensionable Salary. Any payment for Bonus Awards made under the AIP will not
form part of a Participant’s pensionable salary.
Nonalienation of Benefits. Except as expressly provided herein, no Participant
or his beneficiaries shall have the power or right to transfer, anticipate, or
otherwise encumber the Participant’s interest under the AIP. The provisions of
the AIP shall inure to the benefit of each Participant and his beneficiaries,
heirs, executors, administrators or successors in interest.
Severability. If any provision of this AIP is held invalid or unenforceable, the
invalidity or unenforceability shall not affect the remaining parts of the AIP,
and the AIP shall be enforced and construed as if such provision had not been
included.
Section 409A. This AIP may be amended at any time, without the consent of any
party, to avoid the application of Section 409A of the Code in a particular
circumstance or that is necessary or desirable to satisfy any of the
requirements under Section 409A of the Code, but the Company shall not be under
any obligation to make any such amendment. Nothing in the AIP shall provide a
basis for any person to take action against the Company or any subsidiary or
affiliate based on matters covered by Section 409A of the Code, including the
tax treatment of any amount paid or Bonus Award made under the AIP, and neither
the Company nor any of its subsidiaries or affiliates shall under any
circumstances have any liability to any Participant or his estate or any other
party for any taxes, penalties or interest due on amounts paid or payable under
the AIP, including taxes, penalties or interest imposed under Section 409A of
the Code.
Effective Date. The AIP shall be effective as of January 1, 2017 (the “Plan
Effective Date”). The Committee may grant Bonus Awards at any time on or after
the Plan Effective Date.


5